IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


BRUCE RHYNE AND JANICE RHYNE,       : No. 116 EAL 2018
H/W,                                :
                                    :
                  Petitioners       : Petition for Allowance of Appeal from
                                    : the Order of the Superior Court
                                    :
            v.                      :
                                    :
                                    :
UNITED STATES STEEL CORPORATION :
SUNOCO, INC. (R&M) F/K/A SUN        :
COMPANY, INC. AND F/K/A SUN OIL     :
COMPANY, INC. RADIATOR SPECIALTY :
COMPANY EXXONMOBIL                  :
CORPORATION CHEVRON USA, INC.       :
AS SUCCESSOR IN INTEREST TO GULF :
OIL COMPANY SAFETY-KLEEN            :
SYSTEMS, INC., CRC INDUSTRIES, INC. :
UNIVAR USA, INC. F/K/A              :
CHEMCENTRAL CORP., AND VAN          :
WATERS & RODGERS, INC. ASHLAND,     :
INC. KANO LABORATORIES, INC. THE    :
STECO CORPORATION ACUITY            :
SPECIALTY PRODUCTS GROUP, INC.      :
THE SAVOGRAN COMPANY TURTLE         :
WAX, INC., INDIVIDUALLY AND AS      :
SUCCESSOR IN INTEREST TO MARVEL :
OIL COMPANY INC.,                   :
                                    :
                  Respondents       :


                                    ORDER



PER CURIAM

     AND NOW, this 5th day of September, 2018, the Petition for Allowance of Appeal

is DENIED.